Maxwell, Ch. J.
Tbis is an action to recover tbe sum of $1256.82, alleged to be due tbe plaintiff from tbe defendant, for money paid to tbe treasurer of Cass county during tbe years 1869, 1870, 1871, and 1872, for tbe redemption of lands sold to tbe plaintiff for delinquent taxes. Tbe claim was presented to tbe board of county commissioners in tbe year 1877, and rejected. Tbe plaintiff appealed to tbe district court, where tbe order of tbe board of county'commissioners was affirmed and tbe action dismissed. He now brings tbe cause into tbis court by petition in error.
Section 68 of tbe revenue law of 1866 provided tbat *230the owner or occupant of any land sold for taxes, or any other person, may redeem the same at any time within two years after the day of such sale, by paying to the county treasurer for the purchaser, his heirs, or assigns, the sum mentioned in his certificates, and interest thereon at forty per cent per annum from the date of purchase, together with all other taxes subsequently paid, whether for any year or years previous or subsequent to such sale, and interest thereon at the same rate from the date of such payment; and the treasurer shall enter a memorandum of the redemption in the list of sales, and give receipt therefor to the person redeeming the same, and file a duplicate of the same with the' county clei’k as in other cases, and hold the money paid to the order of the purchaser, his agent, or attorney. Rev: Stat., page 329.
In 1869 this section was somewhat modified, omitting that portion requiring a copy of the certificate of redemption to be filed with the_ county clerk. The treasurer is to hold the money subject to the order of the purchaser, his agent, or attorney. Undoubtedly, if at the expiration of- his term of office the treasurer should deliver the same to his successor, and such funds should thus be placed in the county treasury, justice would require their payment to the parties entitled thereto. But in this case there is no evidence whatever that any portion of the amount claimed'was paid into the county treasury, and there is therefore an entire failure of proof to sustain the petition. The statement of the plaintiff that he was not aware that this large sum of money had been paid to the treasurer receiving the same until several years afterwards, although a resident of the same town, seems highly improbable. In any event, the mere want of knowledge upon his part, there being no concealment by the defendant, does not prevent the running of the *231statute of limitations in a proper ease. Angell on Limitations, sec. 187. Wood v. Carpenter, Sup. Court U. S. 14 West Jurist, 70. It is unnecessary, however, to pass upon that question. The judgment of the district court must be affirmed.
Judgment affirmed.